Exhibit 10.8

 

THE HOME DEPOT, INC.

2005 OMNIBUS STOCK INCENTIVE PLAN

 

(Effective May 26, 2005)



--------------------------------------------------------------------------------

THE HOME DEPOT, INC.

2005 OMNIBUS STOCK INCENTIVE PLAN

TABLE OF CONTENTS

 

     PAGE


--------------------------------------------------------------------------------

1. PURPOSE

   1

2. DEFINITIONS

   1

2.1 “Award”

   1

2.2 “Award Agreement”

   1

2.3 “Base Price”

   1

2.4 “Board”

   1

2.5 “Code”

   1

2.6 “Committee”

   1

2.7 “Company”

   1

2.8 “Deferral Period”

   1

2.9 “Deferred Shares”

   1

2.10 “Employee”

   1

2.11 “Fair Market Value”

   1

2.12 “Freestanding Stock Appreciation Right”

   2

2.13 “Grant Date”

   2

2.14 “Incentive Stock Option”

   2

2.15 “Non-employee Director”

   2

2.16 “Non-qualified Stock Option”

   2

2.17 “Option”

   2

2.18 “Optionee”

   2

2.19 “Option Price”

   2

2.20 “Participant”

   2

2.21 “Performance Objectives”

   2

 

i



--------------------------------------------------------------------------------

2.22 “Performance Period”

   3

2.23 “Performance Share”

   3

2.24 “Performance Unit”

   3

2.25 “Performance Plan”

   3

2.26 “Qualified Performance-Based Award”

   3

2.27 “Restricted Shares”

   3

2.28 “Shares”

   3

2.29 “Spread”

   3

2.30 “Stock Appreciation Right”

   3

2.31 “Subsidiary”

   4

2.32 “Tandem Stock Appreciation Right”

   4

3. SHARES AVAILABLE UNDER THE PLAN

   4

3.1 Reserved Shares

   4

3.2 Reduction Ratio

   4

3.3 ISO Maximum

   4

3.4 Maximum Calendar Year Award

   4

4. PLAN ADMINISTRATION

   4

4.1 Board Committee Administration

   4

4.2 Committee Delegation

   5

5. OPTIONS

   5

5.1 Number of Shares

   5

5.2 Option Price

   5

5.3 Consideration

   5

5.4 Payment of Option Price in Shares

   5

5.5 Cashless Exercise

   5

5.6 Performance-Based Options

   5

5.7 Vesting

   6

 

ii



--------------------------------------------------------------------------------

5.8 ISO Dollar Limitation

   6

5.9 Exercise Period

   6

5.10 Award Agreement

   6

6. STOCK APPRECIATION RIGHTS

   6

6.1 Payment in Cash or Shares

   6

6.2 Maximum SAR Payment

   6

6.3 Exercise Period

   6

6.4 Change in Control

   6

6.5 Dividend Equivalents

   7

6.6 Award Agreement

   7

6.7 Tandem Stock Appreciation Rights

   7

6.8 Exercise Period

   7

6.9 Freestanding Stock Appreciation Rights

   7

7. RESTRICTED SHARES

   7

7.1 Transfer of Shares

   7

7.2 Consideration

   8

7.3 Substantial Risk of Forfeiture

   8

7.4 Dividends, Voting and Other Ownership Rights

   8

7.5 Restrictions on Transfer

   8

7.6 Performance-Based Restricted Shares

   8

7.7 Dividends

   8

7.8 Award Agreements

   8

8. DEFERRED SHARES

   8

8.1 Deferred Compensation

   8

8.2 Consideration

   9

8.3 Deferral Period

   9

8.4 Dividend Equivalents and Other Ownership Rights

   9

 

iii



--------------------------------------------------------------------------------

8.5 Performance Objectives

   9

8.6 Award Agreement

   9

9. PERFORMANCE SHARES AND PERFORMANCE UNITS

   9

9.1 Number of Performance Shares or Units

   9

9.2 Performance Period

   9

9.3 Performance Objectives

   9

9.4 Threshold Performance Objectives

   10

9.5 Payment of Performance Shares and Units

   10

9.6 Maximum Payment

   10

9.7 Dividend Equivalents

   10

9.8 Adjustment of Performance Objectives

   10

9.9 Award Agreement

   10

10. TRANSFERABILITY

   10

10.1 Transfer Restrictions

   10

10.2 Limited Transfer Rights

   11

10.3 Restrictions on Transfer

   11

11. ADJUSTMENTS

   11

12. FRACTIONAL SHARES

   11

13. WITHHOLDING TAXES

   11

14. CERTAIN TERMINATIONS OF EMPLOYMENT, HARDSHIP & APPROVED LEAVES OF ABSENCE

   12

15. FOREIGN PARTICIPANTS

   12

16. AMENDMENTS AND OTHER MATTERS

   12

16.1 Plan Amendments

   12

16.2 Award Deferrals

   12

16.3 Conditional Awards

   13

16.4 Repricing Prohibited

   13

16.5 No Employment Right

   13

 

iv



--------------------------------------------------------------------------------

16.6 Tax Qualification

   13

17. EFFECTIVE DATE

   13

18. TERMINATION

   13

19. LIMITATIONS PERIOD

   13

20. GOVERNING LAW

   14

 

v



--------------------------------------------------------------------------------

THE HOME DEPOT, INC.

2005 OMNIBUS STOCK INCENTIVE PLAN

 

1. Purpose. The purpose of The Home Depot, Inc. 2005 Omnibus Stock Incentive
Plan (the “Plan”) is to attract and retain employees and directors for The Home
Depot, Inc. and its subsidiaries and to provide such persons with incentives and
rewards for superior performance.

 

2. Definitions. As used in this Plan, the following terms shall be defined as
set forth below:

 

2.1 “Award” means any Option, Stock Appreciation Right, Restricted Shares,
Deferred Shares, Performance Shares or Performance Units granted under the Plan.

 

2.2 “Award Agreement” means an agreement, certificate, resolution or other form
of writing or other evidence approved by the Committee which sets forth the
terms and conditions of an Award. An Award Agreement may be in an electronic
medium, may be limited to a notation on the Company’s books and records and, if
approved by the Committee, need not be signed by a representative of the Company
or a Participant.

 

2.3 “Base Price” means the price to be used as the basis for determining the
Spread upon the exercise of a Freestanding Stock Appreciation Right.

 

2.4 “Board” means the Board of Directors of the Company.

 

2.5 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

2.6 “Committee” means the committee of the Board described in Section 4.

 

2.7 “Company” means The Home Depot, Inc., a Delaware corporation, or any
successor corporation.

 

2.8 “Deferral Period” means the period of time during which Deferred Shares are
subject to deferral limitations under Section 8.

 

2.9 “Deferred Shares” means an Award pursuant to Section 8 of the right to
receive Shares at the end of a specified Deferral Period.

 

2.10 “Employee” means any person, including an officer, employed by the Company
or a Subsidiary.

 

2.11 “Fair Market Value” means the fair market value of the Shares as determined
by the Committee from time to time. Unless otherwise determined by the

 

1



--------------------------------------------------------------------------------

Committee, the fair market value shall be the closing price for the Shares
reported on a consolidated basis on the New York Stock Exchange on the relevant
date or, if there were no sales on such date, the closing price on the nearest
preceding date on which sales occurred.

 

2.12 “Freestanding Stock Appreciation Right” means a Stock Appreciation Right
granted pursuant to Section 6 that is not granted in tandem with an Option or
similar right.

 

2.13 “Grant Date” means the date specified by the Committee on which a grant of
an Award shall become effective, which shall not be earlier than the date on
which the Committee takes action with respect thereto.

 

2.14 “Incentive Stock Option” means any Option that is intended to qualify as an
“incentive stock option” under Code Section 422 or any successor provision.

 

2.15 “Nonemployee Director” means a member of the Board who is not an Employee.

 

2.16 “Nonqualified Stock Option” means an Option that is not intended to qualify
as an Incentive Stock Option.

 

2.17 “Option” means any option to purchase Shares granted under Section 5.

 

2.18 “Optionee” means the person so designated in an agreement evidencing an
outstanding Option.

 

2.19 “Option Price” means the purchase price payable upon the exercise of an
Option.

 

2.20 “Participant” means an Employee or Nonemployee Director who is selected by
the Committee to receive benefits under this Plan, provided that only Employees
shall be eligible to receive grants of Incentive Stock Options.

 

2.21 “Performance Objectives” means the performance objectives established
pursuant to this Plan for Participants who have received Awards. Performance
Objectives may be described in terms of Company-wide objectives or objectives
that are related to the performance of the individual Participant or the
Subsidiary, division, department or function within the Company or Subsidiary in
which the Participant is employed. Performance Objectives may be measured on an
absolute or relative basis. Relative performance may be measured by a group of
peer companies or by a financial market index. Any Performance Objectives
applicable to a Qualified Performance-Based Award shall be limited to specified
levels of or increases in the Company’s or Subsidiary’s return on equity,
diluted earnings per share, total earnings, earnings growth, return on capital,
return on assets, earnings before interest and taxes, sales, sales growth, gross
margin return on investment, increase in the fair market value of the Shares,
share price (including but not limited to, growth measures and total stockholder
return), operating profit, net earnings, cash flow (including, but not limited
to, operating cash flow and free cash flow), cash

 

2



--------------------------------------------------------------------------------

flow return on investment (which equals net cash flow divided by total capital),
inventory turns, financial return ratios, total return to shareholders, market
share, earnings measures/ratios, economic value added (EVA), balance sheet
measurements such as receivable turnover, internal rate of return, increase in
net present value or expense targets, “Employer of Choice” or similar survey
results, customer satisfaction surveys and productivity. Except in the case of a
Qualified Performance-Based Award, if the Committee determines that a change in
the business, operations, corporate structure or capital structure of the
Company, or the manner in which it conducts its business, or other events or
circumstances render the Performance Objectives unsuitable, the Committee may
modify such Performance Objectives or the related minimum acceptable level of
achievement, in whole or in part, as the Committee deems appropriate and
equitable.

 

2.22 “Performance Period” means a period of time established under Section 9
within which the Performance Objectives relating to a Performance Share,
Performance Unit, Deferred Shares or Restricted Shares are to be achieved.

 

2.23 “Performance Share” means a bookkeeping entry that records the equivalent
of one Share awarded pursuant to Section 9.

 

2.24 “Performance Unit” means a bookkeeping entry that records a unit equivalent
to $1.00 awarded pursuant to Section 9.

 

2.25 “Predecessor Plan” means The Home Depot, Inc. 1997 Omnibus Stock Option
Plan.

 

2.26 “Qualified Performance-Based Award” means an Award or portion of an Award
that is intended to satisfy the requirements for “qualified performance-based
compensation” under Code Section 162(m). The Committee shall designate any
Qualified Performance-Based Award as such at the time of grant.

 

2.27 “Restricted Shares” mean Shares granted under Section 7 subject to a
substantial risk of forfeiture.

 

2.28 “Shares” means shares of the Common Stock of the Company, $.05 par value,
or any security into which Shares may be converted by reason of any transaction
or event of the type referred to in Section 11.

 

2.29 “Spread” means, in the case of a Freestanding Stock Appreciation Right, the
amount by which the Fair Market Value on the date when any such right is
exercised exceeds the Base Price specified in such right or, in the case of a
Tandem Stock Appreciation Right, the amount by which the Fair Market Value on
the date when any such right is exercised exceeds the Option Price specified in
the related Option.

 

2.30 “Stock Appreciation Right” means a right granted under Section 6, including
a Freestanding Stock Appreciation Right or a Tandem Stock Appreciation Right.

 

3



--------------------------------------------------------------------------------

2.31 “Subsidiary” means a corporation or other entity in which the Corporation
has a direct or indirect ownership or other equity interest, provided that for
purposes of determining whether any person may be a Participant for purposes of
any grant of Incentive Stock Options, “Subsidiary” means any corporation (within
the meaning of the Code) in which the Company owns or controls directly or
indirectly more than 50 percent of the total combined voting power represented
by all classes of stock issued by such corporation at the time of such grant.

 

2.32 “Tandem Stock Appreciation Right” means a Stock Appreciation Right granted
pursuant to Section 6 that is granted in tandem with an Option or any similar
right granted under any other plan of the Company.

 

3. Shares Available Under the Plan.

 

3.1 Reserved Shares. Subject to adjustment as provided in Section 11, the
maximum number of Shares that may be (i) issued or transferred upon the exercise
of Options or Stock Appreciation Rights, (ii) awarded as Restricted Shares and
released from substantial risk of forfeiture, (iii) issued or transferred in
payment of Deferred Shares or Performance Shares, or (iv) issued or transferred
in payment of dividend equivalents paid with respect to Awards, shall not in the
aggregate exceed 255,000,000 Shares. Such Shares may be Shares of original
issuance, Shares held in Treasury, or Shares that have been reacquired by the
Company.

 

3.2 Reduction Ratio. For purposes of Section 3.1, each Share issued or
transferred pursuant to an Award other than a Stock Option shall reduce the
number of Shares available for issuance under the Plan by 2.11 Shares.

 

3.3 ISO Maximum. In no event shall the number of Shares issued upon the exercise
of Incentive Stock Options exceed 50,000,000 Shares, subject to adjustment as
provided in Section 11.

 

3.4 Maximum Calendar Year Award. No Participant may receive Awards representing
more than 1,000,000 Shares in any one calendar year, subject to adjustment as
provided in Section 11. In addition, the maximum number of Performance Units
that may be granted to a Participant in any one calendar year is 5,000,000.

 

4. Plan Administration.

 

4.1 Board Committee Administration. This Plan shall be administered by a
Committee appointed by the Board from among its members, provided that the full
Board may at any time act as the Committee. The interpretation and construction
by the Committee of any provision of this Plan or of any Award Agreement and any
determination by the Committee pursuant to any provision of this Plan or any
such agreement, notification or document, shall be final and conclusive. No
member of the Committee shall be liable to any person for any such action taken
or determination made in good faith.

 

4



--------------------------------------------------------------------------------

4.2 Committee Delegation. The Committee may delegate to one or more officers of
the Corporation the authority to grant Awards to Participants who are not
directors or executive officers of the Company, provided that the Committee
shall have fixed the total number of shares of Stock subject to such grants. Any
such delegation shall be subject to the limitations of Section 157(c) of the
Delaware General Corporation Law.

 

5. Options. The Committee may from time to time authorize grants to Participants
of options to purchase Shares upon such terms and conditions as the Committee
may determine in accordance with the following provisions:

 

5.1 Number of Shares. Each grant shall specify the number of Shares to which it
pertains.

 

5.2 Option Price. Each grant shall specify an Option Price per Share, which
shall be equal to or greater than the Fair Market Value per Share on the Grant
Date.

 

5.3 Consideration. Each grant shall specify the form of consideration to be paid
in satisfaction of the Option Price and the manner of payment of such
consideration, which may include (i) cash in the form of currency or check or
other cash equivalent acceptable to the Company, (ii) nonforfeitable,
unrestricted Shares owned by the Optionee which have a value at the time of
exercise that is equal to the Option Price, (iii) any other legal consideration
that the Committee may deem appropriate, including without limitation any form
of consideration authorized under Section 5.4, on such basis as the Committee
may determine in accordance with this Plan, or (iv) any combination of the
foregoing.

 

5.4 Payment of Option Price in Shares. On or after the Grant Date of any Option
other than an Incentive Stock Option, the Committee may determine that payment
of the Option Price may also be made in whole or in part in the form of
Restricted Shares or other Shares that are subject to risk of forfeiture or
restrictions on transfer. Unless otherwise determined by the Committee, whenever
any Option Price is paid in whole or in part by means of any of the forms of
consideration specified in this Section 5.4, the Shares received by the Optionee
upon the exercise of the Options shall be subject to the same risks of
forfeiture or restrictions on transfer as those that applied to the
consideration surrendered by the Optionee, provided that such risks of
forfeiture and restrictions on transfer shall apply only to the same number of
Shares received by the Optionee as applied to the forfeitable or restricted
Shares surrendered by the Optionee.

 

5.5 Cashless Exercise. To the extent permitted by applicable law, any grant may
provide for deferred payment of the Option Price from the proceeds of sale
through a bank or broker on the date of exercise of some or all of the Shares to
which the exercise relates.

 

5.6 Performance-Based Options. Any grant of an Option may specify Performance
Objectives that must be achieved as a condition to exercise of the Option.

 

5



--------------------------------------------------------------------------------

5.7 Vesting. Each Option grant may specify a period of continuous employment of
the Optionee by the Company or any Subsidiary (or, in the case of a Nonemployee
Director, service on the Board) that is necessary before the Options or
installments thereof shall become exercisable, and any grant may provide for the
earlier exercise of such rights in the event of a change in control of the
Company or other similar transaction or event.

 

5.8 ISO Dollar Limitation. Options granted under this Plan may be Incentive
Stock Options, Nonqualified Stock Options or a combination of the foregoing,
provided that only Nonqualified Stock Options may be granted to Nonemployee
Directors. Each grant shall specify whether (or the extent to which) the Option
is an Incentive Stock Option or a Nonqualified Stock Option. Notwithstanding any
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Options designated as Incentive Stock Options are
exercisable for the first time by an Optionee during any calendar year (under
all plans of the Company) exceeds $100,000, such Options shall be treated as
Nonqualified Stock Options.

 

5.9 Exercise Period. No Option granted under this Plan may be exercised more
than ten years from the Grant Date.

 

5.10 Award Agreement. Each grant shall be evidenced by an Award Agreement
containing such terms and provisions as the Committee may determine consistent
with this Plan.

 

6. Stock Appreciation Rights. The Committee may also authorize grants to
Participants of Stock Appreciation Rights. A Stock Appreciation Right is the
right of the Participant to receive from the Company an amount, which shall be
determined by the Committee and shall be expressed as a percentage (not
exceeding 100 percent) of the Spread at the time of the exercise of such right.
Any grant of Stock Appreciation Rights under this Plan shall be upon such terms
and conditions as the Committee may determine in accordance with the following
provisions:

 

6.1 Payment in Cash or Shares. Any grant may specify that the amount payable
upon the exercise of a Stock Appreciation Right may be paid by the Company in
cash, Shares or any combination thereof and may (i) either grant to the
Participant or reserve to the Committee the right to elect among those
alternatives or (ii) preclude the right of the Participant to receive and the
Company to issue Shares or other equity securities in lieu of cash.

 

6.2 Maximum SAR Payment. Any grant may specify that the amount payable upon the
exercise of a Stock Appreciation Right shall not exceed a maximum specified by
the Committee on the Grant Date.

 

6.3 Exercise Period. Any grant may specify (i) a waiting period or periods
before Stock Appreciation Rights shall become exercisable and (ii) permissible
dates or periods on or during which Stock Appreciation Rights shall be
exercisable.

 

6.4 Change in Control. Any grant may specify that a Stock Appreciation Right may
be exercised only in the event of a change in control of the Company or other
similar transaction or event.

 

6



--------------------------------------------------------------------------------

6.5 Dividend Equivalents. On or after the Grant Date of any Stock Appreciation
Rights, the Committee may provide for the payment to the Participant of dividend
equivalents thereon in cash or Shares on a current, deferred or contingent
basis.

 

6.6 Award Agreement. Each grant shall be evidenced by an Award Agreement which
shall describe the subject Stock Appreciation Rights, identify any related
Options, state that the Stock Appreciation Rights are subject to all of the
terms and conditions of this Plan and contain such other terms and provisions as
the Committee may determine consistent with this Plan.

 

6.7 Tandem Stock Appreciation Rights. Each grant of a Tandem Stock Appreciation
Right shall provide that such Tandem Stock Appreciation Right may be exercised
only (i) at a time when the related Option (or any similar right granted under
any other plan of the Company) is also exercisable and the Spread is positive;
and (ii) by surrender of the related Option (or such other right) for
cancellation.

 

6.8 Exercise Period. No Stock Appreciation Right granted under this Plan may be
exercised more than ten years from the Grant Date.

 

6.9 Freestanding Stock Appreciation Rights. Regarding Freestanding Stock
Appreciation Rights only:

 

(i) Each grant shall specify in respect of each Freestanding Stock Appreciation
Right a Base Price per Share, which shall be equal to or greater than the Fair
Market Value on the Grant Date;

 

(ii) Successive grants may be made to the same Participant regardless of whether
any Freestanding Stock Appreciation Rights previously granted to such
Participant remain unexercised; and

 

(iii) Each grant shall specify the period or periods of continuous employment of
the Participant by the Company or any Subsidiary that are necessary before the
Freestanding Stock Appreciation Rights or installments thereof shall become
exercisable, and any grant may provide for the earlier exercise of such rights
in the event of a change in control of the Company or other similar transaction
or event.

 

7. Restricted Shares. The Committee may also authorize grants to Participants of
Restricted Shares upon such terms and conditions as the Committee may determine
in accordance with the following provisions:

 

7.1 Transfer of Shares. Each grant shall constitute an immediate transfer of the
ownership of Shares to the Participant in consideration of the performance of
services, subject to the substantial risk of forfeiture and restrictions on
transfer hereinafter referred to.

 

7



--------------------------------------------------------------------------------

7.2 Consideration. Each grant may be made without additional consideration from
the Participant or in consideration of a payment by the Participant that is less
than the Fair Market Value on the Grant Date.

 

7.3 Substantial Risk of Forfeiture. Each grant shall provide that the Restricted
Shares covered thereby shall be subject to a “substantial risk of forfeiture”
within the meaning of Code Section 83 for a period to be determined by the
Committee on the Grant Date, and any grant or sale may provide for the earlier
termination of such risk of forfeiture in the event of a change in control of
the Company or other similar transaction or event.

 

7.4 Dividends, Voting and Other Ownership Rights. Unless otherwise determined by
the Committee, an award of Restricted Shares shall entitle the Participant to
dividend, voting and other ownership rights during the period for which such
substantial risk of forfeiture is to continue.

 

7.5 Restrictions on Transfer. Each grant shall provide that, during the period
for which such substantial risk of forfeiture is to continue, the
transferability of the Restricted Shares shall be prohibited or restricted in
the manner and to the extent prescribed by the Committee on the Grant Date. Such
restrictions may include, without limitation, rights of repurchase or first
refusal in the Company or provisions subjecting the Restricted Shares to a
continuing substantial risk of forfeiture in the hands of any transferee.

 

7.6 Performance-Based Restricted Shares. Any grant or the vesting thereof may be
further conditioned upon the attainment of Performance Objectives established by
the Committee in accordance with the applicable provisions of Section 9
regarding Performance Shares and Performance Units.

 

7.7 Dividends. Any grant may require that any or all dividends or other
distributions paid on the Restricted Shares during the period of such
restrictions be automatically sequestered and reinvested on an immediate or
deferred basis in additional Shares, which may be subject to the same
restrictions as the underlying Award or such other restrictions as the Committee
may determine.

 

7.8 Award Agreements. Each grant shall be evidenced by an Award Agreement
containing such terms and provisions as the Committee may determine consistent
with this Plan. Unless otherwise directed by the Committee, all certificates
representing Restricted Shares, together with a stock power that shall be
endorsed in blank by the Participant with respect to such Shares, shall be held
in custody by the Company until all restrictions thereon lapse.

 

8. Deferred Shares. The Committee may authorize grants of Deferred Shares to
Participants upon such terms and conditions as the Committee may determine in
accordance with the following provisions:

 

8.1 Deferred Compensation. Each grant shall constitute the agreement by the
Company to issue or transfer Shares to the Participant in the future in
consideration of the performance of services, subject to the fulfillment during
the Deferral Period of such conditions as the Committee may specify.

 

8



--------------------------------------------------------------------------------

8.2 Consideration. Each grant may be made without additional consideration from
the Participant or in consideration of a payment by the Participant that is less
than the Fair Market Value on the Grant Date.

 

8.3 Deferral Period. Each grant shall provide that the Deferred Shares covered
thereby shall be subject to a Deferral Period, which shall be fixed by the
Committee on the Grant Date, and any grant or sale may provide for the earlier
termination of such period in the event of a change in control of the Company or
other similar transaction or event.

 

8.4 Dividend Equivalents and Other Ownership Rights. During the Deferral Period,
the Participant shall not have any right to transfer any rights under the
subject Award, shall not have any rights of ownership in the Deferred Shares and
shall not have any right to vote such shares, but the Committee may on or after
the Grant Date authorize the payment of dividend equivalents on such shares in
cash or additional Shares on a current, deferred or contingent basis.

 

8.5 Performance Objectives. Any grant or the vesting thereof may be further
conditioned upon the attainment of Performance Objectives established by the
Committee in accordance with the applicable provisions of Section 9 regarding
Performance Shares and Performance Units.

 

8.6 Award Agreement. Each grant shall be evidenced by an Award Agreement
containing such terms and provisions as the Committee may determine consistent
with this Plan.

 

9. Performance Shares and Performance Units. The Committee may also authorize
grants of Performance Shares and Performance Units, which shall become payable
to the Participant upon the achievement of specified Performance Objectives,
upon such terms and conditions as the Committee may determine in accordance with
the following provisions:

 

9.1 Number of Performance Shares or Units. Each grant shall specify the number
of Performance Shares or Performance Units to which it pertains, which may be
subject to adjustment to reflect changes in compensation or other factors.

 

9.2 Performance Period. The Performance Period with respect to each Performance
Share or Performance Unit shall commence on the Grant Date and may be subject to
earlier termination in the event of a change in control of the Company or other
similar transaction or event.

 

9.3 Performance Objectives. Each grant shall specify the Performance Objectives
that are to be achieved by the Participant.

 

9



--------------------------------------------------------------------------------

9.4 Threshold Performance Objectives. Each grant may specify in respect of the
specified Performance Objectives a minimum acceptable level of achievement below
which no payment will be made and may set forth a formula for determining the
amount of any payment to be made if performance is at or above such minimum
acceptable level but falls short of the maximum achievement of the specified
Performance Objectives.

 

9.5 Payment of Performance Shares and Units. Each grant shall specify the time
and manner of payment of Performance Shares or Performance Units that shall have
been earned, and any grant may specify that any such amount may be paid by the
Company in cash, Shares or any combination thereof and may either grant to the
Participant or reserve to the Committee the right to elect among those
alternatives.

 

9.6 Maximum Payment. Any grant of Performance Shares may specify that the amount
payable with respect thereto may not exceed a maximum specified by the Committee
on the Grant Date. Any grant of Performance Units may specify that the amount
payable, or the number of Shares issued, with respect thereto may not exceed
maximums specified by the Committee on the Grant Date.

 

9.7 Dividend Equivalents. Any grant of Performance Shares may provide for the
payment to the Participant of dividend equivalents thereon in cash or additional
Shares on a current, deferred or contingent basis.

 

9.8 Adjustment of Performance Objectives. If provided in the terms of the grant,
the Committee may adjust Performance Objectives and the related minimum
acceptable level of achievement if, in the sole judgment of the Committee,
events or transactions have occurred after the Grant Date that are unrelated to
the performance of the Participant and result in distortion of the Performance
Objectives or the related minimum acceptable level of achievement.

 

9.9 Award Agreement. Each grant shall be evidenced by an Award Agreement which
shall state that the Performance Shares or Performance Units are subject to all
of the terms and conditions of this Plan and such other terms and provisions as
the Committee may determine consistent with this Plan.

 

10. Transferability.

 

10.1 Transfer Restrictions. Except as provided in Section 10.2, no Award granted
under this Plan shall be transferable by a Participant other than by will or the
laws of descent and distribution, and Options and Stock Appreciation Rights
shall be exercisable during a Participant’s lifetime only by the Participant or,
in the event of the Participant’s legal incapacity, by his guardian or legal
representative acting in a fiduciary capacity on behalf of the Participant under
state law. Any attempt to transfer an Award in violation of this Plan shall
render such Award null and void.

 

10



--------------------------------------------------------------------------------

10.2 Limited Transfer Rights. The Committee may expressly provide in an Award
agreement (or an amendment to an Award agreement) that a Participant may
transfer such Award (other than an Incentive Stock Option), in whole or in part,
to a spouse or lineal descendant (a “Family Member”), a trust for the exclusive
benefit of Family Members, a partnership or other entity in which all the
beneficial owners are Family Members, or any other entity affiliated with the
Participant that may be approved by the Committee. Subsequent transfers of
Awards shall be prohibited except in accordance with this Section 10.2. All
terms and conditions of the Award, including provisions relating to the
termination of the Participant’s employment or service with the Company or a
Subsidiary, shall continue to apply following a transfer made in accordance with
this Section 10.2.

 

10.3 Restrictions on Transfer. Any Award made under this Plan may provide that
all or any part of the Shares that are (i) to be issued or transferred by the
Company upon the exercise of Options or Stock Appreciation Rights, upon the
termination of the Deferral Period applicable to Deferred Shares or upon payment
under any grant of Performance Shares or Performance Units, or (ii) no longer
subject to the substantial risk of forfeiture and restrictions on transfer
referred to in Section 7, shall be subject to further restrictions upon
transfer.

 

11. Adjustments. The Committee may make or provide for such adjustments in the
(a) number of Shares covered by outstanding Options, Stock Appreciation Rights,
Deferred Shares, Restricted Shares and Performance Shares granted hereunder, (b)
prices per share applicable to such Options and Stock Appreciation Rights, and
(c) kind of shares covered thereby (including shares of another issuer), as the
Committee in its sole discretion may in good faith determine to be equitably
required in order to prevent dilution or enlargement of the rights of
Participants that otherwise would result from (x) any stock dividend, stock
split, combination or exchange of Shares, recapitalization or other change in
the capital structure of the Company, (y) any merger, consolidation, spin-off,
spin-out, split-off, split-up, reorganization, partial or complete liquidation
or other distribution of assets (other than a normal cash dividend), issuance of
rights or warrants to purchase securities or (z) any other corporate transaction
or event having an effect similar to any of the foregoing. Moreover, in the
event of any such transaction or event, the Committee may provide in
substitution for any or all outstanding Awards under this Plan such alternative
consideration as it may in good faith determine to be equitable under the
circumstances and may require in connection therewith the surrender of all
Awards so replaced. The Committee may also make or provide for such adjustments
in each of the limitations specified in Section 3 as the Committee in its sole
discretion may in good faith determine to be appropriate in order to reflect any
transaction or event described in this Section 11.

 

12. Fractional Shares. The Company shall not be required to issue any fractional
Shares pursuant to this Plan. The Committee may provide for the elimination of
fractions or for the settlement thereof in cash.

 

13. Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by a Participant or other person under this Plan, it shall be a
condition to the receipt of such payment

 

11



--------------------------------------------------------------------------------

or the realization of such benefit that the Participant or such other person
make arrangements satisfactory to the Company for payment of all such taxes
required to be withheld. At the discretion of the Committee, such arrangements
may include relinquishment of a portion of such benefit.

 

14. Certain Terminations of Employment, Hardship and Approved Leaves of Absence.
Notwithstanding any other provision of this Plan to the contrary, in the event
of termination of employment by reason of death, disability, normal retirement,
early retirement with the consent of the Company or leave of absence approved by
the Company, or in the event of hardship or other special circumstances, of a
Participant who holds an Option or Stock Appreciation Right that is not
immediately and fully exercisable, any Restricted Shares as to which the
substantial risk of forfeiture or the prohibition or restriction on transfer has
not lapsed, any Deferred Shares as to which the Deferral Period is not complete,
any Performance Shares or Performance Units that have not been fully earned, or
any Shares that are subject to any transfer restriction pursuant to Section
10.3, the Committee may in its sole discretion take any action that it deems to
be equitable under the circumstances or in the best interests of the Company,
including, without limitation, waiving or modifying any limitation or
requirement with respect to any Award under this Plan.

 

15. Foreign Participants. In order to facilitate the making of any grant or
combination of grants under this Plan, the Committee may provide for such
special terms for Awards to Participants who are foreign nationals, or who are
employed by or perform services for the Company or any Subsidiary outside of the
United States of America, as the Committee may consider necessary or appropriate
to accommodate differences in local law, tax policy or custom. Moreover, the
Committee may approve such supplements to, or amendments, restatements or
alternative versions of, this Plan as it may consider necessary or appropriate
for such purposes without thereby affecting the terms of this Plan as in effect
for any other purpose, provided that no such supplements, amendments,
restatements or alternative versions shall include any provisions that are
inconsistent with the terms of this Plan, as then in effect, unless this Plan
could have been amended to eliminate such inconsistency without further approval
by the stockholders of the Company.

 

16. Amendments and Other Matters.

 

16.1 Plan Amendments. This Plan may be amended from time to time by the Board,
but no such amendment shall increase any of the limitations specified in Section
3, other than to reflect an adjustment made in accordance with Section 11,
without the further approval of the stockholders of the Company. The Board may
condition any amendment on the approval of the stockholders of the Company if
such approval is necessary or deemed advisable with respect to the applicable
listing or other requirements of a national securities exchange or other
applicable laws, policies or regulations.

 

16.2 Award Deferrals. The Committee may permit Participants to elect to defer
the issuance of Shares or the settlement of Awards in cash under the Plan
pursuant to such rules, procedures or programs as it may establish for purposes
of this Plan. In the case of an award of

 

12



--------------------------------------------------------------------------------

Restricted Shares, the deferral may be effected by the Participant’s agreement
to forego or exchange his of her award of Restricted Shares and receive an award
of Deferred Shares. The Committee also may provide that deferred settlements
include the payment or crediting of interest on the deferral amounts, or the
payment or crediting of dividend equivalents where the deferral amounts are
denominated in Shares.

 

16.3 Conditional Awards. The Committee may condition the grant of any award or
combination of Awards under the Plan on the surrender or deferral by the
Participant of his or her right to receive a cash bonus or other compensation
otherwise payable by the Corporation or any Subsidiary to the Participant.

 

16.4 Repricing Prohibited. The Committee shall not reprice any outstanding
Option, directly or indirectly, without the approval of the stockholders of the
Company, provided that nothing herein shall prevent the Committee from taking
any action provided for in Section 11.

 

16.5 No Employment Right. This Plan shall not confer upon any Participant any
right with respect to continuance of employment or other service with the
Company or any Subsidiary and shall not interfere in any way with any right that
the Company or any Subsidiary would otherwise have to terminate any
Participant’s employment or other service at any time.

 

16.6 Tax Qualification. To the extent that any provision of this Plan would
prevent any Option that was intended to qualify under particular provisions of
the Code from so qualifying, such provision of this Plan shall be null and void
with respect to such Option, provided that such provision shall remain in effect
with respect to other Options, and there shall be no further effect on any
provision of this Plan.

 

17. Effective Date. This Plan shall become effective upon its approval by the
stockholders of the Company.

 

18. Termination. This Plan shall terminate on the tenth anniversary of the date
upon which it is approved by the stockholders of the Company, and no Award shall
be granted after that date.

 

19. Limitations Period. Any person who believes he or she is being denied any
benefit or right under the Plan may file a written claim with the Committee. Any
claim must be delivered to the Committee within forth-five (45) days of the
specific event giving rise to the claim. Untimely claims will not be processed
and shall be deemed denied. The Committee, or its designated agent, will notify
the Participant of its decision in writing as soon as administratively
practicable. Claims not responded to by the Committee in writing within ninety
(90) days of the date the written claim is delivered to the Committee shall be
deemed denied. The Committee’s decision is final and conclusive and binding on
all persons. No lawsuit relating to the Plan may be filed before a written claim
is filed with the Committee and is denied or deemed denied and any lawsuit must
be filed within one year of such denial or deemed denial or be forever barred.

 

13



--------------------------------------------------------------------------------

20. Governing Law. The validity, construction and effect of this Plan and any
Award hereunder will be determined in accordance with (i) the Delaware General
Corporation Law, and (ii) to the extent applicable, other laws (including those
governing contracts) of the State of Georgia.

 

*** *** *** *** *** *** *** *** *** *** ***

 

14